Exhibit 10.4

DOMINION RESOURCES, INC.

EXECUTIVE STOCK PURCHASE TOOL KIT

Effective September 1, 2001

Amended and Restated May 7, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.    Purpose      1    2.    Eligibility      1    3.   
Participation      1    4.    Bonuses under the Programs      1    5.    Bonus
Exchange Program      1    6.    Dominion Direct Program      2    7.    Claw
Back of Program Payment      2    8.    Effective Date of the Tool Kit      3   
9.    Termination, Modification, Change      3    10.    Administration of the
Tool Kit      3    11.    Notice      3    12.    Definitions      3   

 

i



--------------------------------------------------------------------------------

DOMINION RESOURCES, INC.

EXECUTIVE STOCK PURCHASE TOOL KIT

1. Purpose. The purpose of this Dominion Resources, Inc. Executive Stock
Purchase Tool Kit (the “Tool Kit”) is to encourage and facilitate ownership of
Dominion Resources, Inc. (the “Company”) common stock by the executives of the
Company and certain of its subsidiaries. The Tool Kit is established in
conjunction with the Dominion Resources, Inc. 2014 Incentive Compensation Plan.
The Tool Kit contains programs that the employee can use to build his or her
ownership in Company Stock.

2. Eligibility. An employee of the Company or a Subsidiary is eligible to
participate who:

(a) is subject to the Company’s Stock Ownership Guidelines, and

(b) is not in compliance with their Guideline Level for any reason approved by
the Administrator, including (i) being newly hired or promoted into an officer
position; (ii) having a higher Guideline Level due to a promotion or an increase
in salary, or (iii) a change in Guideline Level due to stock price fluctuations.

Once a Participant has reached the Guideline Level, generally the Participant
must cease participation in any of the Programs. An employee’s participation in
the Tool Kit shall not obligate the Company or a Subsidiary to pay any
particular salary or to continue the employment of a Participant. Additional
qualifications may apply for each Program.

3. Participation. To become a Participant, an eligible employee must satisfy the
requirements to participate in the Program (or Programs) of his or her choice.
The agreements and other documents required under the Tool Kit shall be in such
form and shall be submitted at such times and to such individuals as specified
by the Administrator. No eligible employee is required to participate in the
Tool Kit. The Participant shall complete, sign and submit all agreements and
other documents as may be required by the Administrator relating to the desired
Program.

4. Bonuses under the Programs. Each of the Programs provides for a bonus to be
awarded to the Participant, subject to certain limitations. All of the bonuses
under the Programs cease when the Participant has reached the Guideline Level.

5. Bonus Exchange Program. Participants may acquire Company Stock through the
Bonus Exchange Program as described in this Section 5.

(a) Under the provisions of the Incentive Compensation Plan, a Participant may
elect to receive a percentage (up to 100%) of an annual cash incentive plan
award as Goal-Based Stock. The elected percentage will be paid in a combination
of Goal-Based Stock and cash. The cash portion will equal the Applicable Taxes
on the elected percentage and any partial share with the remainder in Goal-Based
Stock.

 

1



--------------------------------------------------------------------------------

(b) When a Participant makes an election under Section 5(a), an additional
payment will be made to the Participant equal to 25% (twenty five percent) of
the amount of the annual incentive plan award elected under Section 5(a). The
additional payment will be made in a combination of Goal-Based Stock and cash in
the same relationship as stated in Section 5(a).

6. Dominion Direct Program. Participants may acquire Company Stock through the
Dominion Direct Program as described in this Section 6.

(a) Under the procedures of Dominion Direct®, a Participant may elect to make
periodic purchases of Company Stock. The Participant shall complete any forms
required to participate in Dominion Direct® and any additional forms provided
for purposes of participation in the Dominion Direct Program.

(b) When Company Stock is purchased under Dominion Direct®, the Company or a
Subsidiary shall pay the Participant a cash bonus equal to 25% (twenty five
percent) of the total amount invested in Dominion Direct® under this Program. By
receiving the bonus, the Participant agrees to invest the net cash proceeds from
the bonus (after taxes) to purchase further shares of Company Stock under
Dominion Direct® at the next purchase opportunity. Any Dominion Direct® purchase
of Company Stock with a value equal to the net cash proceeds from the bonus will
not be eligible for an additional bonus under this Section 6(b).

7. Claw Back of Program Payment.

(a) If the Company’s financial statements are required to be restated at any
time within a two (2) year period following a payment under a Program as a
result of fraud or intentional misconduct, the Committee may, in its discretion,
based on the facts and circumstances surrounding the restatement, direct the
Company to recover all or a portion of the Program payment from the Participant
if the Participant’s conduct directly caused or partially caused the need for
the restatement.

(b) If the Company determines that the Participant has engaged in fraudulent or
intentional misconduct related to or materially affecting the Company’s business
operations or the Participant’s duties at the Company, the Committee may, in its
discretion, based on the facts and circumstances surrounding the misconduct,
direct the Company to withhold payment, or if payment has been made, to recover
all or a portion of a Program payment from the Participant.

 

2



--------------------------------------------------------------------------------

(c) The Company reserves the right to recover a Program payment by (i) seeking
repayment from the Participant; (ii) reducing the amount that would otherwise be
payable to the Participant under another Company benefit plan or compensation
program to the extent permitted by applicable law; (iii) withholding future
annual and long-term incentive awards or salary increases; or (iv) taking any
combination of these actions.

(d) The Company’s right to recover a Performance Grant payout pursuant to this
Section 7 shall be in addition to, and not in lieu of, actions the Company may
take to remedy or discipline a Participant’s misconduct including, but not
limited to, termination of employment or initiation of a legal action for breach
of fiduciary duty.

(e) Any Program payment is subject to any claw back policies the Company may
adopt in order to conform to the requirements of Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and resulting rules issued by the
Securities and Exchange Commission or national securities exchanges thereunder
and that the Company determines should apply to the Tool Kit.

8. Effective Date of the Tool Kit. This Amended and Restated Tool Kit shall be
effective on May 7, 2014, subject to shareholder approval of the Incentive
Compensation Plan.

9. Termination, Modification, Change. If not sooner terminated or extended by
the Committee or the Board, this Tool Kit shall terminate at the close of
business on the day after the date of the annual shareholder meeting in 2024.
The Committee or the Board may terminate the Tool Kit or may amend the Tool Kit
in such respects as it shall deem advisable. A termination or amendment of the
Tool Kit shall not, without the consent of the Participant, adversely affect the
Participant’s rights under existing participation in a Program.

10. Administration of the Tool Kit. The Administrator shall administer the Tool
Kit subject to the oversight of the Committee. The Administrator shall have the
authority to interpret the Tool Kit and its interpretations shall be binding on
all parties. The Committee may establish and revise from time to time rules and
regulations for the Tool Kit. The Committee may delegate any of its duties and
responsibilities under the Tool Kit to the Administrator. The laws of the
Commonwealth of Virginia shall govern the terms of this Tool Kit.

11. Notice. All notices and other communications required or permitted to be
given under this Tool Kit shall be in writing and shall be deemed to have been
duly given if delivered personally or mailed first class, postage prepaid, as
follows (a) if to the Company—at its principal business address to the attention
of the Chief Financial Officer; (b) if to any Participant—at the last address of
the Participant known to the sender at the time the notice or other
communication is sent.

12. Definitions. As used in the Tool Kit, the following terms shall have the
meanings indicated:

(a) “Administrator” means the individual or committee authorized by the
Committee to administer the Tool Kit. Unless the Committee determines otherwise,
the Administrator shall be the Director-Executive Compensation or such successor
position.

(b) “Applicable Taxes” means the projected assumed federal, state and local
income taxes and Medicare taxes payable by a Participant due to the receipt of
compensation income under a Program.

 

3



--------------------------------------------------------------------------------

(c) “Board” means the Board of Directors of Dominion Resources, Inc.

(d) “Committee” means the Compensation, Governance and Nominating Committee of
the Board or such successor committee.

(e) “Company” means Dominion Resources, Inc.

(f) “Company Stock” means common stock of the Company. In the event of a change
in capital structure of the Company, the shares resulting from such a change
shall be deemed to be Company Stock within the meaning of the Tool Kit.

(g) “Goal-Based Stock” means Goal-Based Stock as defined in and issued pursuant
to the terms of the Incentive Compensation Plan.

(h) “Guideline Level” means the lower of (i) the set number of shares or
(ii) the multiple of salary of the Company’s stock ownership guideline for
executives as established from time to time.

(i) “Incentive Compensation Plan” means the Dominion Resources, Inc. 2014
Incentive Compensation Plan or any successor plan or amendments thereto.

(j) “Participant” means any eligible employee who acquires Company Stock under
the Tool Kit.

(k) “Program” means one of the following programs:

 

  (i) “Bonus Exchange Program” described in Section 5; and

 

  (ii) “Dominion Direct Program” described in Section 6.

(l) “Subsidiary” means another corporation in which the Company owns stock
possessing at least 50 percent of the combined voting power of all classes of
stock or which is in a chain of corporations with the Company in which stock
possessing at least 50% of the combined voting power of all classes of stock is
owned by one or more other corporations in the chain.

 

4